Citation Nr: 1036767	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 2005 RO rating decision that reduced the evaluation of 
the service-connected bilateral hearing loss from 40 percent to 
10 percent effective on February 1, 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO rating decision that (1) found 
that a November 2005 rating decision reducing the evaluation of 
the service-connected bilateral hearing loss from 40 percent 
disabling to 10 percent disabling did not involve CUE; and (2) 
proposed to reduce the current evaluation for the service-
connected bilateral hearing loss from 30 percent to 10 percent 
disabling.

In a June 2008 rating decision, the RO formally reduced the 
rating of the service-connected bilateral hearing loss from 30 
percent to 10 percent, effective on September 1, 2008.

The issue on appeal was remanded in April 2010 for the issuance 
of a Statement of the Case (SOC).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 



FINDINGS OF FACT

1.  The Veteran filed a timely March 2008 Notice of Disagreement 
(NOD) with the February 2008 RO decision that, in pertinent part, 
found that the November 2005 rating decision did not contain CUE; 
however, the RO initially failed to issue an SOC in response.

2.  In April 2010, the Board remanded the claim of whether there 
was CUE in a November 2005 RO rating decision that reduced the 
evaluation of the service-connected bilateral hearing loss from 
40 percent to 10 percent effective February 1, 2006, directing 
the RO to issue an SOC on the issue.

3.  As directed, the RO issued the Veteran an SOC on June 17, 
2010.  The Veteran was advised to file his Substantive Appeal 
within 60 days from the date of the SOC, or within the remainder 
of the one-year period from the date of notice of the RO decision 
being appealed (February 2008), whichever was later.

4.  The Veteran is not shown to have filed a timely Substantive 
Appeal in response to the June 2010 SOC.



CONCLUSION OF LAW

A timely Substantive Appeal has not been received as to whether 
there was CUE in a November 2005 rating decision that reduced the 
evaluation of the service-connected bilateral hearing loss from 
40 percent to 10 percent; thus, the Board has no jurisdiction to 
consider the issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20. 200, 20.202, 20. 302, 20.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is well-established that any statutory tribunal, like the 
Board, must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua sponte 
or by any party, at any state in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

To have jurisdiction to review an RO denial, the Board must have 
before it a timely Substantive Appeal.  A timely appeal requires, 
first, a written NOD within one year after the date of notice of 
the RO denial.  An NOD is a written statement of a claimant or 
his representative expressing dissatisfaction with an 
adjudicative determination of the agency of original jurisdiction 
(that is, the RO) and a desire to contest it.  38 C.F.R. § 20.201 
(2009).  Thereafter, the RO must issue a SOC on the matter being 
appealed.  

Then, the appeal must be perfected by filing of a VA Form 9 or 
other written equivalent thereof, indicating an intention to seek 
appeal to the Board.  38 U.S.C.A. § 7105(a), 38 C.F.R. §§ 20.200-
20.202.  

A timely Substantive Appeal is one filed in writing, within 60 
days of the date of notice of the SOC, or within the remainder of 
the one-year period of the date of notice of the RO decision 
being appealed, whichever is later.  The date of mailing of the 
SOC will be presumed to be the same as the date of the SOC.  See 
38 C.F.R. § 20.302.

An extension of the 60-day period for filing a Substantive 
Appeal, or of the 60-day period for responding to an SOC or 
supplemental SOC may be granted for good cause.  38 C.F.R. § 
20.303.  

If a timely appeal is not filed with a determination, it becomes 
final.  38 U.S.C.A. § 7105(c).  If a timely substantive appeal 
has not been received, the appeal may be dismissed.  VAOPGCPREC 
9- 99.

The Veteran filed a timely March 2008 NOD with the February 2008 
RO decision that, in pertinent part, found that the November 2005 
rating decision did not contain CUE; however, the RO initially 
failed to issue a SOC in response.  

In April 2010, the Board remanded the Veteran's claim of whether 
there was CUE in a November 2005 RO rating decision that reduced 
the evaluation of the service-connected bilateral hearing loss 
from 40 percent to 10 percent effective on February 1, 2006, 
directing the RO to issue an SOC on that issue.

As directed, the RO issued the Veteran an SOC on June 17, 2010.  
The Veteran was advised to file his Substantive Appeal within 60 
days from the date of the SOC, or within the remainder of the 
one-year period from the date of notice of the RO decision being 
appealed (February 2008), whichever was later.  

The record does not show that VA ever received a VA Form 9, or 
equivalent letter.  In August 2010, the Veteran's representative 
submitted a Post-Remand Brief, which could have been accepted as 
a Substantive Appeal.  

However, because the Post-Remand Brief was received more than one 
year after notice of the February 2008 rating decision, and more 
than 60 days after the issuance of the SOC on August 20, 2010, it 
is untimely.

The Board also notes that there is no evidence of communication 
from the Veteran or a representative seeking an extension of time 
to perfect his appeal, received after the SOC was issued.  
38 C.F.R. § 20.303.

When a claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the Veteran has failed 
to timely perfect an appeal as to whether there was CUE in the  
November 2005 RO rating decision that reduced the evaluation of 
the service-connected bilateral hearing loss from 40 percent to 
10 percent effective February 1, 2006; there are no allegations 
of errors of fact or law for appellate review at this time.  

Accordingly, the Board does not have jurisdiction to review the 
appeal and it must be dismissed.


ORDER

The appeal for whether there was CUE in a November 2005 RO rating 
decision that reduced the evaluation of the service-connected 
bilateral hearing loss from 40 percent to 10 percent effective 
February 1, 2006 is dismissed based on a lack of jurisdiction by 
the Board.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


